'Appeal from an order and judgment. This action was brought to recover on a policy of insurance which was issued to protect against loss by burglary. Evidence was introduced that the place was broken into and a large quantity of merchandise stolen. A proof of loss was filed, and an amended complaint was served which set forth an allegation of forcible entry and entrance by forcible means. Plaintiff did not file an amended proof of loss after the amended complaint. It is the contention of the defendant-appellant that the court erred in directing a verdict for the plaintiff. At the end of the plaintiff’s case the defendant moved for a dismissal of the complaint when the plaintiff moved for a directed verdict for the amount demanded in the complaint. A careful examination of the record establishes a forcible entry and that the plaintiff suffered the loss for which he seeks to recover. The defendants retained the proof of loss and accepted the amended complaint which gave them notice of plaintiff’s claim. An examination of the record and of all the evidence sustains the judgment and order appealed from. Judgment and order unanimously affirmed, with costs. Present —■ Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.